After plaintiff had rested and the motion of defendants had been overruled, counsel for defendants read into the record the following:
"I want to admit on behalf of the defendants in this action, the Interstate Motor Freight System and Joseph Cornis, that a joint enterprise or joint adventure existed between Joseph Cornis and the Interstate Motor Freight System and the other drivers working under similar arrangements with the Interstate Motor Freight System at the time that this cause of action arose. I also want to admit now on behalf of the defendant the Interstate Motor Freight System that it was agreed between Nathan Nassar, the decedent, and the defendants, that Nathan Nassar, the decedent, should ride with the defendant Joseph Cornis and perform such services for the defendants as might be necessary."
After some further discussion by counsel and the court, counsel for defendants said:
"We rest and renew our motion for a directed verdict in favor of both defendants."
Thereupon witnesses were called and testified on behalf of plaintiff, whereupon plaintiff again rested and counsel for defendants again moved the court for a directed verdict for each of them.
As to what the "dispatcher" at Chicago of the Interstate Motor Freight System, who was present at the time of the conversation between Cornis and the Nassars, would have said if called as a witness, or what *Page 453 
the decedent, if alive, would have stated the conversation was, of course, the record is silent.
The above quoted statement of counsel for defendants had the effect of evidence of like import; and taken in conjunction with the facts pleaded in the petition of plaintiff and the evidence produced in support thereof, fixed as an undisputed fact the relation existing between the decedent and the defendants but not such a relation as would make applicable the Workmen's Compensation Act of Illinois.
With the facts not in dispute as to the status of the decedent in his relation to the defendants on the occasion in question, the only issues remaining to be submitted to the jury were those of the negligence of the defendants and if negligent, whether such negligence was the proximate cause of the death of the decedent, and these issues, as the record now stands, should have been submitted to the jury.
For these reasons I concur in the judgment of reversal.